     Case 1:16-md-02742-PKC Document 710 Filed 03/30/20 Page 1 of 5


                                                 Application GRANTED.
UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICT OFNEWYORK                        SO ORDERED.
                                                 March 30, 2020
INRESUNEDISON,INC
                .
SECUR
    ITIESL
         ITIGATION


                                                N
                                                o.1
                                                  :16
                                                    -md
                                                      -02742
                                                           -PKC

THISDOCUMENTRELATESTO:
CASENO.16
        -CV
          -07917(PKC
                   )




    NOT
      ICEAND[PROPOSED
                    ]ORDERFOR W
                              ITHDRAWAL OFCOUNSEL


          PLEASETAKENOT
                      ICEth
                          at
                           ,uponth
                                 eann
                                    exe
                                      dde
                                        cla
                                          rat
                                            iono
                                               fWi
                                                 ll
                                                  iam

F
ree
  land
     ,andsub
           jec
             ttoth
                 eapp
                    rov
                      alo
                        fth
                          eCou
                             rt
                              ,Wi
                                ll
                                 iamF
                                    ree
                                      landh
                                          ere
                                            byw
                                              ithd
                                                 raw
                                                   sas

c
oun
  self
     orS
       tev
         enV
           .Te
             sor
               ier
                 eandsh
                      allb
                         eremov
                              edf
                                romth
                                    eCa
                                      seM
                                        anag
                                           eme
                                             nt/E
                                                lec
                                                  tron
                                                     ic

C
aseF
   il
    es(CM
        /ECF
           )no
             ti
              fic
                at
                 ionl
                    is
                     tinth
                         eabov
                             e-c
                               apt
                                 ion
                                   edm
                                     att
                                       er.R
                                          ich
                                            ardA
                                               .Ro
                                                 seno
                                                    fPa
                                                      ul,

W
eis
  s,R
    ifk
      ind
        , Wh
           arton&G
                 arr
                   isonLLPw
                          il
                           lcon
                              tinu
                                 etor
                                    epr
                                      ese
                                        ntS
                                          tev
                                            enV
                                              .Te
                                                sor
                                                  ier
                                                    einth
                                                        is

p
roc
  eed
    ing
      .


D
ate
  d: N
     ewY o
         rk,NewYo
                rk
     M
     arc
       h30,2020
      Case 1:16-md-02742-PKC Document 710 Filed 03/30/20 Page 2 of 5



                                       PAUL
                                          , WEISS
                                                ,RIFK
                                                    IND
                                                      , WHARTON &
                                        GARRISONLLP

                                       By
                                        : /
                                          s/W i
                                              ll
                                               iamE.Fre
                                                      eland
                                          W
                                          il
                                           liamE.Fr
                                                  eel
                                                    and

                                       1285Ave nu
                                                eofth
                                                    eAm er
                                                         ica
                                                           s
                                       NewY o
                                            rk,NY10019
                                       212-
                                          373-3000
                                       wf
                                        ree
                                          land@p au
                                                  lwe
                                                    iss
                                                      .com




SOORDERED
        :



____________________________
     Case 1:16-md-02742-PKC Document 710 Filed 03/30/20 Page 3 of 5



UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICT OFNEWYORK


INRESUNEDISON,INC
                .
SECUR
    ITIESL
         ITIGATION


                                                N
                                                o.1
                                                  :16
                                                    -md
                                                      -02742
                                                           -PKC

THISDOCUMENTRELATESTO:
CASENO.16
        -CV
          -07917(PKC
                   )




                DECLARAT
                       IONOF W
                             ILL
                               IAMFREELAND

       1
       . Iama
            nas
              soc
                iat
                  eatth
                      elawf
                          irmo
                             fPa
                               ul,W
                                  eis
                                    s,R
                                      ifk
                                        ind
                                          , Wh
                                             arton&G
                                                   arr
                                                     ison

LLP
  ,coun
      self
         orS
           tev
             enV
               .Te
                 sor
                   ier
                     e.Isubm
                           itth
                              isd
                                ecl
                                  ara
                                    tioninc
                                          omp
                                            lia
                                              ncew
                                                 ithL
                                                    oca
                                                      lRu
                                                        le

1
.4tono
     ti
      fyth
         eCou
            rtth
               atIamw
                    ithd
                       raw
                         inga
                            scoun
                                selb
                                   eca
                                     useIaml
                                           eav
                                             ingth
                                                 eemp
                                                    loyo
                                                       f

P
aul
  ,We
    iss
      ,Ri
        fkind
            , Wh
               arton&G
                     arr
                       isonLLP
                             .

       2
       .Ri
         cha
           rdA
             .Ro
               seno
                  fth
                    elawf
                        irmo
                           fPa
                             ul,W
                                eis
                                  s,R
                                    ifk
                                      ind
                                        , Wh
                                           arton&G
                                                 arr
                                                   ison

LLPw
   il
    lcon
       tinu
          etor
             epr
               ese
                 ntS
                   tev
                     enV
                       .Te
                         sor
                           ier
                             einth
                                 isp
                                   roc
                                     eed
                                       ing
                                         .

       3
       . Myw
           ithd
              raw
                alw
                  il
                   lno
                     tde
                       layth
                           ema
                             tte
                               rorp
                                  rejud
                                      icea
                                         nyp
                                           arty
                                              .

       4
       . Iamno
             tre
               ta
                iningac
                      harg
                         ingl
                            ien
                              .

       Pu
        rsu
          antto28U
                 .S.C
                    .§1
                      746
                        ,Id
                          ecl
                            areund
                                 erp
                                   ena
                                     ltyo
                                        fpe
                                          rju
                                            ryth
                                               atth
                                                  efo
                                                    reg
                                                      oingi
                                                          s

t
ruea
   ndc
     orr
       ect
         .
    Case 1:16-md-02742-PKC Document 710 Filed 03/30/20 Page 4 of 5




D
ate
  d: N
     ewY o
         rk,NewYo
                rk
     M
     arc
       h30,2020



                                     By
                                      :         /
                                                s/Wil
                                                    liamE
                                                        .Freeland
                                                 W
                                                 il
                                                  liamE.F
                                                        ree
                                                          land
     Case 1:16-md-02742-PKC Document 710 Filed 03/30/20 Page 5 of 5



                       CERT
                          IFICATE OFSERV
                                       ICE

          Ih
           ere
             byc
               ert
                 ifyth
                     at
                      ,on M
                          arc
                            h30
                              ,2020
                                  ,Ic
                                    aus
                                      edat
                                         ruea
                                            ndc
                                              orr
                                                ectc
                                                   opyo
                                                      fth
                                                        e

f
oreg
   oingtob
         ese
           rve
             dupona
                  llp
                    art
                      iestoth
                            isl
                              it
                               iga
                                 tionv
                                     iath
                                        eCM
                                          /ECFsy
                                               stem
                                                  ,andupon

S
tev
  enV
    .Te
      sor
        ier
          ebyF
             ede
               ralExp
                    res
                      s,144 W
                            est18
                                thS
                                  t.
                                   ,Ap
                                     t.2E
                                        ,NewY
                                            ork
                                              ,NY10011
                                                     .


                                                 /
                                                 s/Wil
                                                     liamE
                                                         .Freeland
                                                  W
                                                  il
                                                   liamE.F
                                                         ree
                                                           land
